UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-6059


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

DWAYNE SMITH,

                    Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of Virginia, at
Norfolk. Raymond A. Jackson, District Judge. (2:12-cr-00171-RAJ-DEM-1)


Submitted: April 26, 2018                                         Decided: May 2, 2018


Before MOTZ, DUNCAN, and HARRIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Geremy C. Kamens, Federal Public Defender, Caroline S. Platt, Alexandria, Virginia,
Kirsten Kmet, Assistant Federal Public Defender, OFFICE OF THE FEDERAL PUBLIC
DEFENDER, Norfolk, Virginia, for Appellant. Dana J. Boente, United States Attorney,
Joseph Attias, Special Assistant United States Attorney, Christopher Catizone, Assistant
United States Attorney, OFFICE OF THE UNITED STATES ATTORNEY, Alexandria,
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Dwayne Smith appeals the district court’s order denying his 18 U.S.C. § 3582(c)(2)

(2012) motion for a sentence reduction pursuant to Amendment 782 of the Sentencing

Guidelines. He contends that the district court abused its discretion in denying his motion

without providing an explanation. We affirm.

       We review for abuse of discretion a district court’s decision to reduce a sentence

under § 3582(c)(2). United States v. Muldrow, 844 F.3d 434, 437 (4th Cir. 2016). “[A]

district court abuses its discretion when it acts arbitrarily or irrationally, fails to consider

judicially recognized factors constraining its exercise of discretion, relies on erroneous

factual or legal premises, or commits an error of law.” United States v. Briley, 770 F.3d
267, 276 (4th Cir. 2014) (internal quotation marks omitted).

       We need not decide whether the district court adequately stated the reasons for its

decision to deny Smith’s motion because we conclude that the district court lacked the

authority to reduce Smith’s sentence below the statutory minimum. See United States v.

Allen, 450 F.3d 565, 568-69 (4th Cir. 2006). Thus, any error in the district court’s

explanation of its denial of Smith’s motion was harmless.

       Accordingly, we affirm the judgment of the district court. We dispense with oral

argument because the facts and legal contentions are adequately presented in the materials

before this court and argument would not aid the decisional process.

                                                                                  AFFIRMED




                                               2